Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., U.S. Patent # 5,433,956 in view of Stiegman, U.S. Patent # 6,391,808.
	Applicant has amended the claims so as to stipulate that the xerogel is derived from selected vanadium- or tungsten precursors.  Whereas exemplifications of the aerogel taught by Patel included contributions from zirconium or titanium compounds, the paragraph bridging columns 4 and 5 makes clear that the xerogels may be obtained from other metals besides these including niobium, tantalum, and relevant to the present discussion, vanadium.
	To the extent that Patel is silent as to what compounds may be used as precursors to furnish vanadium atoms, the skilled artisan would consult the related prior art to ascertain what may be suitable in this capacity.  Stiegman is one such disclosure offering suggestions as to what tungsten compounds may be employed.  In the background section, V2O5 is indicated as a known co-reactant for preparing vanadium atom-containing silica xerogels.  See, in particular, column 2, lines 1-10.  Applicant is further directed to the Examples starting in column 7 where TEOS is copolymerized with oxovanadium triisopropoxide xerogels.  (“Stabilization” is recited in column 7, lines 60 and column 1, lines 49-50 state that the sol gels, upon being stabilized, are referred to as xerogels.)
s 2, 5-6, 11, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 14-17 and 21-23 are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






March 16, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765